Title: To Benjamin Franklin from Dumas, 17 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 17e. 7bre. 1780.
Je crois devoir profiter de la poste de Rotterdam, qui part demain pour la France, pour vous communiquer ce qui suit plus promptement. Un ami vient de m’écrire, que quoiqu’il ne puisse pas supposer que je puisse ignorer l’arrivée d’un Mr. Searle ou Searce (car je ne puis pas bien lire le nom tel qu’il est écrit) il croît cependant devoir m’en parler, & m’apprendre, qu’il est vraisemblablement destiné pour la Hollande.— Il ajoute, qu’en tout cas, comptant sur mon amitié, il m’impose la condition de ne pas en faire la moindre mention, ni de bouche ni par lettres.— Cette condition, Monsieur, ne Sauroit avoir lieu entre V. E. & moi.— Au contraire, je ferois très-mal de ne pas vous communiquer l’avis. Ayez la bonté, Monsieur, de vouloir bien me répondre là-dessus: 1º. Si l’avis est fondé: 2º. en quoi consiste la mission de cette personne: 3º. comment je dois me conduire à son égard, lorsque nous Saurons quelque chose de plus positif sur ce qui la regarde.— Mes sentimens, Monsieur, vous sont trop connus, & doivent l’être aussi au T. H. [Très Honorable?] Congrès par le Committé des affaires étrangeres, pour qu’il soit nécessaire de les répéter ici en détail.— J’ai été & suis toujours prêt, à respecter & servir tout Plénipotentiaire que les Etats-Unis jugeront à propos d’envoyer pour traiter avec cette Rep.; & l’on doit être convaincu, que personne en ce pays ne remplira ces devoirs avec plus de fidélité & des prétentions plus modestes.— Et d’un autre côté j’ai la juste confiance, qu’après tout ce qui s’est passé depuis ces 5 ans, les Etats-Unis ne m’abandonneront point, en m’oubliant, à être la victime complete de leurs ennemis, qui sont devenus les miens, un objet d’indifference, ou, tout au plus, de pitié pour leurs amis, & de dérision pour tous ceux qui me connoissent. Un tel cas Seroit à la fois, & trop indigne d’eux & trop choquant pour moi, qui ne le mérite pas; pour que je puisse Supposer un instant que ce Seroit jamais le mien.— Il seroit bon, néanmoins, que je fusse en état de répondre à ceux qui pourront me demander ce qui en est du sujet en question; & notamment à notre Ami, qui ne manquera pas, quand je le reverrai, de me questionner là-dessus.
Je suis toujours avec le plus respectueux attachement Monsieur Votre très-humble et très-obéissant serviteur
Dumas
Passy à Son Exc. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des E. U. &c. / Passy./.
Notation: Dumas la haie Sept 17. 80
